45 F.3d 434NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Robert Shawn WISHON, Appellant,v.Jimmie JONES, Appellee.
No. 93-1247.
United States Court of Appeals,Eighth Circuit.
Submitted:  Nov. 14, 1994.Filed:  Dec. 29, 1994.

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
PER CURIAM.


1
Missouri inmate Robert Shawn Wishon pleaded guilty to first- degree robbery and second-degree murder in connection with a service station robbery and the station attendant's murder.  The district court denied Wishon's petition for habeas relief, and he appeals.  We affirm.


2
Wishon contends his convictions and sentences violate the Double Jeopardy Clause because they constitute multiple punishments for the same offense.  We disagree.  The crimes to which Wishon pleaded guilty do not contain the same elements of proof, see Mo.  Rev. Stat. Secs. 565.003-.004, 569.020 (1978), and thus we can see from the face of the record that the double jeopardy bar does not apply.  United States v. Dixon, 113 S. Ct. 2849, 2856 (1993).  In these circumstances, Wishon's guilty plea forecloses his double jeopardy attack.  See United States v. Broce, 488 U.S. 563, 575-76 (1989).


3
Wishon also contends he received ineffective assistance of trial counsel, but his arguments supporting this claim are different from the ineffective assistance arguments he presented to the district court.  We will not consider Wishon's new arguments for the first time on appeal.  Urquhart v. Lockhart, 726 F.2d 1316, 1318 (8th Cir. 1984).


4
Accordingly, we affirm the district court's denial of Wishon's habeas petition.